Let me begin by
congratulating you, Sir, on your election to the presidency
of the General Assembly at this forty-ninth session. I am
confident that with your long and intimate knowledge of the
United Nations we shall come to a successful conclusion of
this session.
Since we met a year ago, the world has witnessed both
positive and negative developments. The latter deserve the
particular attention of this Assembly. Nevertheless, let me
begin by referring to some of the positive ones.
One major development is the progress that has been
made toward peace in the Middle East. The seemingly
impossible is turning into reality. The United Nations must
now be available to the parties concerned in the search for
a comprehensive settlement in the region. It must also
assist in the process of peace building and reconstruction.
The Government of Finland welcomes the return of
South Africa to the General Assembly, now with the
credentials of a free, democratic and non-racial Member
State. South Africa has the full potential of becoming a
stabilizing political and economic force in Africa. It has
already made a positive contribution to world security by
abolishing, under international verification, its nuclear-
weapons programme.
In the immediate vicinity of Finland, the withdrawal
of Russian troops from Estonia and Latvia has put an end
to one of the painful legacies of the Second World War. I
am confident that the remaining problems in the relations
between the Baltic States and Russia will be solved in the
same spirit as that which helped resolve the issues of troop
withdrawals.
My Government also welcomes the cease-fire in
Northern Ireland declared by the Irish Republican Army.
We hope that this will facilitate an early and lasting
solution acceptable to all.
There are also encouraging signs in the world
economy, particularly regarding the multilateral trade
system. It is now urgent to implement the results of the
Uruguay Round of the General Agreement on Tariffs and
Trade, including the establishment of the World Trade
Organization. Other issues on the trade agenda, such as
trade and environment, also need to be addressed.
These positive developments to which I have
referred have one thing in common: they would not have
been possible without courageous leadership. They
illustrate the fact that patient and visionary leadership is
necessary in solving problems facing the international
community.
Turning now to negative developments, there are still
many conflicts that neither the parties concerned nor the
international community have been willing or able to
solve. The abhorrent tragedies in the former Yugoslavia,
Rwanda and Somalia have caused suffering to millions of
innocent people. They are frightening examples of our
inability to act when national leadership fails and
intra-State conflicts threaten international peace and
security.
The Security Council has the primary responsibility
for the maintenance of international peace and security,
but it cannot - nor should it - act as a substitute for the
Member States or their Governments. It is a dangerous
and fallacious impression that the United Nations could or
should always step in to rectify irresponsible actions and
policies, nor can it be expected to be present forever in
conflict areas. It is also obvious that the United Nations
will never be in a position to dispose of enough resources
to meet all demands.
We must seek new ways and approaches. We must
be able to prevent fires before they start. Too often,
conflicts erupt because of a lack of preventive action and
misperceived faith in the readiness and the ability of the
United Nations to step in. It is clear that preventive
measures should be given a greater role in the
Organization’s work on conflict resolution.
In the present United Nations peace-keeping system,
political oversight, planning and military command and
control need to be improved and the budgetary system
streamlined. Moreover, we are increasingly challenged by
complex emergencies, which include political, military
and humanitarian concerns. These cannot be addressed
through traditional peace-keeping efforts alone. They
require a comprehensive approach and sustained efforts
by the States concerned, as well as the assistance of
regional arrangements and organizations.
Today, economic, social and humanitarian problems
can be discussed without the veil of ideology. We can
now address issues such as poverty, population, social
justice and human rights without engaging in a contest of
competing social systems. The linkage of world peace
18


with economic and social development, with the rule of law
and respect for the rights of the individual, is now
increasingly accepted. The concept of security has
widened. It now comprises not only military and political
factors but also, inter alia, the human aspect and the needs
of the individual as well.
We have taken important decisions at Rio on
environment, at Vienna on human rights and at Cairo on
population policies. Next year we shall meet at
Copenhagen for the World Summit for Social Development
and in Beijing to enhance the empowerment of women. In
1996 the second Habitat Conference will convene at
Istanbul. Those conferences should lead to a better
understanding, and ultimately acceptance, of the new
concept of sustainable human development. The Secretary-
General’s Agenda for Development should complement the
process, and outline the role of the United Nations in the
larger context of improved global governance.
In this wider perspective the promotion and protection
of human rights is crucial. The results of the World
Conference on Human Rights held at Vienna must be put
into practice. I am convinced that the High Commissioner
for Human Rights will ensure that the promotion of human
rights is included as an integral part of all activities of the
United Nations.
In 1992 the Security Council, unanimously and at the
highest political level, stated that the proliferation of
weapons of mass destruction constituted a threat to
international peace and security. The Council thus affirmed
the fundamental norm first established by the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT) a quarter of
a century ago. The almost universal adherence to the NPT
demonstrates that the world now shares a common interest
in its continued existence. Finland believes, as do many
other States parties, that the existence of the NPT must be
secured through its indefinite and unconditional extension
next year.
I have referred to the challenges to the United Nations.
Perhaps the greatest concern today is the lack of
commitment to the Organization by many of its Member
States. Without the full commitment of all of us, the
United Nations cannot assume its role as a centre for
international conciliation and cooperation. This is
demonstrated by the financial situation of the Organization,
which is very critical. Member States - and I refer
particularly to those which face no constraints on their
capacity to pay - must change their attitudes and pay
forthwith and in full their assessed contributions and their
arrears. Otherwise, this Organization will not be able to
function.
Finland has always paid its contributions in full and
on time. So have some others, but regrettably few. Now
we must all accept a strict budgetary and financial
discipline. Breaches of this discipline must be sanctioned.
Payment of interest on arrears should become standard
practice and should be enforced. At the same time, of
course, we must demand that the United Nations pursue
its ongoing administrative and financial reforms.
As the United Nations embarks on its second
half-century, the circumstances are essentially different
from those which prevailed for most of the first 50 years.
It is therefore important to reshape our Organization to
meet the challenges of tomorrow, not those of yesterday.
The work done on the reform of the Security
Council during the forty-eighth session of the General
Assembly was very useful. We need now to continue
that work and to arrive at conclusions acceptable to all.
We need to ensure the continued efficiency of the
Security Council, while making its composition better
reflect today’s realities, such as the increasing
responsibility, inter alia, of Germany and Japan, in world
affairs.
As we approach the fiftieth anniversary of our
Organization, we should build on the solid foundation of
the Charter. Our priorities should be to focus on
prevention and peace-building in securing peace and
stability, and also on sustainable human development in
order to bring about security at the individual level; and
to restructure our Organization to achieve better global
governance.
These priorities should guide our joint efforts as we
approach the next millennium - "United for a Better
World".
